DETAILED ACTION
This Office Action is in response to the communication(s) filed on 5/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) because according to the description of d and D with respect to fig. 2 and 0.6d ≤ D ≤ 0.8d, it is no possible for 0.6d ≤ D ≤ 0.8d. It appears that the applicant may have intended to claim 0.6D ≤ d ≤ 0.8D (spray pattern is between 60-80% of the diameter) and will be treated as such for the purposes of examination. 
Additionally, the recitation of “assuming” in claim 5 makes it unclear as to whether the limitation after the recitation of “assuming” is relevant (whether it is a contingent limitation) because if it was not assumed “that the inner diameter of the pre-combustion chamber is D and a width of a direction orthogonal to the vortex flow of the fuel injected from the injector is d”, then 0.6d ≤ D ≤ 0.8d or 0.6D ≤ d ≤ 0.8D does not need to occur.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habu (US 4,005,684).
	Regarding claim 1, Habu discloses a pre-chamber type engine (fig. 1), comprising a main combustion chamber (1) and a pre-combustion chamber (auxiliary combustion chamber 8) that communicate by a communication hole (communication passage 11) and an injector (fuel injection nozzle 10) that injects fuel into the pre-combustion chamber (fig. 1), wherein the injector disperses and injects fuel in a direction orthogonal to a vortex flow formed by air flowing into the pre-combustion chamber from the main chamber through the communication hole in a compression stroke of a piston (column 3, lines 58-68 and claim 7).
Note that in claim 1, the limitation “a pre-chamber type diesel engine” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 
The recitation of “a pre-chamber type diesel engine” is considered as functional language. Habu discloses all the structural components of claim 1, which are read on those of the instant invention. Therefore, the Habu assembly is capable of performing the same desired functions as the instant invention having been claimed in claim 1.
	Regarding claim 4, Habu further discloses wherein an injection center axis of the fuel injected from the injector is 0 to 90 degrees with respect to a tangential direction of the vortex flow (see at least fig. 1 which shows a fuel injector having a fuel injection nozzle (10) center axis with respect to a tangential direction of the vortex flow (12) is 0-90 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Habu (US 4,005,684) in view of Yi et al. (US 2018/0355832 A1).
Regarding claims 2 and 3, Habu discloses the invention above.
Habu appears silent as to the shape of the fuel injector nozzle passage (orifice or slit or other).

	For clarity, Habu as modified by Yi further discloses:
Claim 2: wherein an injection hole of the injector comprises a slit (fig. 7 of Yi).
Claim 3: wherein the injection hole of the injector comprises a plurality of small injection holes formed at intervals (fig. 4 of Yi).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Habu (US 4,005,684).
Habu discloses the claimed invention except for 0.6D ≤ d ≤ 0.8D (spray pattern is between 60-80% of the diameter). It would have been obvious to one having ordinary skill in the art at the time the invention was made to having a spray pattern between 60%-80% of the diameter of the pre-chamber (0.6D ≤ d ≤ 0.8D) in order to increase homogeneity of the spray of fuel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Habu (US 4,005,684) in view of either (JP 2007-92632 A) or (JP 2014-227849 A) (both provided by applicant).
Regarding claim 6, Habu discloses the invention above.
Habu appears silent as to wherein the injector includes a rotation preventing unit that prevents the injection hole from rotating in a tangential direction of the vortex flow.
JP 2007-92632 discloses a protrusion 4c, 4d in fig. 12, 13.
JP 2014-227849 discloses an injector rotation stopper (paragraph 0015).

For clarity, Habu as modified by either (JP 2007-92632 A) or (JP 2014-227849 A) discloses:
Claim 6: wherein, the injector includes a rotation preventing unit that prevents the injection hole from rotating in a tangential direction of the vortex flow (see fig. 12, 13 of JP 2007-92632 or paragraph 0015 of JP 2014-227849).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Habu (US 4,005,684) in view of Miyake et al. (US 2019/0040827 A1).
	Regarding claim 7, Habu discloses the invention above.
	Habu appears silent as to the operational pressure of the fuel injector.
Miyake discloses a fuel injector for an internal combustion engine having a fuel pressure of 35 MPa. Miyake further discloses using a pressure of 35 MPa reduces the droplet particle size of a fuel to be injected and promote vaporization which reduces the amount of particulate matter. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Habu to having the operational pressure of the fuel injector to be 35 MPa in order to promote vaporization which reduces the amount of particulate matter.
For clarity, Habu as modified by Miyake discloses wherein an injection pressure of the fuel from the injector is 8 to 40 MPa (specifically 35 MPa).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747